Citation Nr: 1242298	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  07-03 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for an anxiety reaction with depressive features prior to May 20, 2011.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) prior to May 20, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from December 1966 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from decisions in September 2006 and January 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which, respectively, denied a TDIU rating and a rating in excess of 50 percent for an anxiety reaction with depressive features.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

Part of the procedural history of this case was set forth when the Board remanded this case in January 2011.  

The Veteran did not appeal a July 2003 rating decision which denied entitlement to a TDIU rating.  An October 2005 Board decision granted an increase from 30 percent to 50 percent for the service-connected anxiety reaction with depression, and that decision was effectuated by a November 2005 rating action which assigned a 50 percent rating for the service-connected psychiatric disorder, effective February 12, 1996.  Also, as noted in the 2011 remand, the Veteran previously withdrew an appeal for service connection for diabetes mellitus, type II, stating that he was not currently diagnosed as having diabetes mellitus, type II. 

In April 2007, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO, a transcript of which is on file. 

Following the January 2011 Board remand, a May 2012 rating decision granted a maximum schedular disability rating of 100 percent for the Veteran's service-connected anxiety reaction with depression, effective May 20, 2011 (date of VA examination).  That decision determined that the Veteran was competent and also granted basic eligibility to Dependents' Educational Assistance, effective May 20, 2011.  The United States Court of Appeals for Veterans Claims (Court) has held that where a veteran is entitled to a 100 percent schedular evaluation for a service-connected disability, he is not eligible for a TDIU evaluation as well.  See Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Accordingly, the issue of entitlement to a TDIU rating has been revised, as stated on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is service-connected for anxiety reaction with depression, rated 30 percent disabling since December 3, 1968; as 50 percent disabling since February 12, 1996; and as 100 percent disabling since May 20, 2011.  He is also service-connected for residual fragment wounds of the right scapula and posterior arm, rated 30 percent disabling; residual fragment wound of the right buttock and posterior iliac crest, rated 20 percent disabling; residuals of a fragment wound of the left thigh, rated 10 percent disabling; residuals of a fragment wound of the posterior aspect of the neck, rated 10 percent disabling; and noncompensable evaluations are assigned for tonsillitis and a residual surgical scar of the abdomen.  He has had a combined disability evaluation of 70 percent, effective since December 3, 1968; 80 percent since February 12, 1996; and 100 percent since May 20, 2011.  He is also entitled to special monthly compensation (SMC) on account of having a single service-connected disability rated 100 percent disabling and additional service-connected disabilities independently ratable as 60 percent or more, from May 20, 2011.  

On VA psychiatric examination in January 2008 it was noted that the Veteran had auditory hallucinations and the diagnoses were a generalized anxiety disorder and chronic residual schizophrenia.  It was opined that "psychotic symptoms overshadowed any other psychiatric symptoms the Veteran might be exhibiting at the present time" and that the two "diagnoses [were] two separate and distinct entities with no relation to one another."  

In the November 2010 the Informal Hearing Presentation the Veteran's service representative argued that the recent VA examiner had not provided a rationale for the opinion that the psychotic symptoms were separate from the service-connected generalized anxiety disorder, citing Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  It was requested that the case be remanded in order for the recent VA examiner to provide a rationale for the opinion.  It was further argued that should the Veteran be entitled to a 100 percent schedular rating based on auditory hallucinations, and that he met the criteria for a TDIU rating. 

In the 2011 Board remand, this was construed to be a claim for service connection for schizophrenia.  Because any adjudication of that implicit claim might have an impact upon any rating to be assigned for the service-connected psychiatric disorder and whether a TDIU rating should be granted, the claim for service connection for schizophrenia was be decided by the RO prior to adjudicating the claims for an increased rating for the service-connected psychiatric disorder and for a TDIU rating. 

For this reason, further examination of the Veteran was needed.  That examination was conducted on May 20, 2011, at which time an examiner opined that the Veteran did not have schizophrenia but had only the service-connected anxiety reaction with depressive features which precluded him from gainful employment.  

Thereafter, no notice was provided to the Veteran and his representative to comply with the Veterans Claims Assistance Act of 2000 (VCAA) amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159, although VCAA notice was given as to the claim for an increased rating, as requested in the 2011 Board remand.  

Moreover, apparently based upon the finding at the time of the May 20, 2011, examination that the Veteran did not have schizophrenia, the claim for service connection for schizophrenia was not adjudicated upon remand.  Nevertheless, if a claim is asserted it must be adjudicated.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board imposes duty to ensure compliance with the terms of the remand). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran and his representative with VCAA compliant notice as to the claim for service connection for schizophrenia which should include information concerning what evidence was needed to substantiate that claim on the basis of (1) inservice incurrence, (2) manifestation of that disorder (schizophrenia) within one year after the Veteran's December 1968 discharge from service, (3) that it is proximately due to or the result of the service-connected anxiety reaction with depressive features, or (4) is aggravated by the service-connected anxiety reaction with depressive features. 

2.  Also, the notice should inform him of what portion of the evidence needed to substantiate the claim VA will obtain, and what portion the claimant is to provide. The notice should also provide the information required by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) (that the five elements of a claim for service connection are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability). 

3.  In light of the grant of a 100 percent disability rating, effective May 20, 2011, for the service-connected anxiety reaction with depressive features, the Veteran should be afforded a general medical examination for the purpose of determining, if possible, whether he was capable of obtaining and retaining substantially gainful employment prior to May 20, 2011, due to solely to service-connected disabilities and irrespective of advancing age and any nonservice-connected disabilities (such as colon cancer as noted in the 2011 Board remand).  

The examiner should offer an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent or greater probability) that any of the Veteran's service-connected disabilities- either alone or together with other service-connected disabilities, rendered the Veteran unable to secure or retain substantially gainful employment prior to May 20, 2011. 

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

Any opinion should be supported by a clear rationale.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the claims files or, in the alternative, the claims files, must be made available to the examiner for review. 

The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may result in the denial of the original claim for service connection. 

4.  To help avoid future remand, VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Thereafter, review the claims files.  If any development is incomplete, including if the examination report does not contain sufficient information or responses to the questions posed, take corrective action before readjudicating the claims.  38 C.F.R. § 4.2 (2012). 

6.  After the above action is completed, the RO/AMC should adjudicate the claim for service connection for schizophrenia.  In adjudicating that claim the RO should address whether such disability was incurred during active service, or manifested within one year of the Veteran's military discharge in December 1968, and whether it is proximately due to or the result of the service-connected anxiety reaction with depressive features, either alone or in conjunction with other service-connected disorders, or is aggravated by the service-connected anxiety reaction with depressive features, either alone or in conjunction with other service-connected disorders. 

If the claim for service connection for schizophrenia is denied, take the appropriate steps which are procedurally required, including notifying the Veteran and his representative of how to initiate and perfect an appeal from any such adverse determination. 

The Veteran and his representative are hereby notified that if service connection for schizophrenia is denied and they do not initiate an appeal by filing an Notice of Disagreement (NOD), and perfect the appeal by filing a Substantive Appeal (VA Form 9 or equivalent) after the issuance of a Statement of the Case (SOC), the Board will not have jurisdiction over this matter. 

7.  Also, readjudicate the claims for a rating in excess of 50 percent for an anxiety reaction with depressive features prior to May 20, 2011, and for a TDIU rating prior to May 20, 2011.  

If the decisions as to an increased rating or a TDIU rating, or both, remain adverse to the Veteran, furnished the Veteran and his representative a Supplemental SOC (SSOC) and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

